                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

MUNSON HARDISTY, LLC,          )
                               )
         Plaintiff,            )
                               )
v.                             )                   No.:   3:15-cv-547-TAV-DCP
                               )
LEGACY POINTE APARTMENTS, LLC, )
                               )
         Defendant.            )


                                        ORDER

      For the reasons explained in the memorandum opinion entered contemporaneously

with this Order, defendant’s Motion for Judgment on the Pleadings [Doc. 109] is hereby

DENIED. Plaintiff may proceed with all claims against defendant as detailed in its Second

Amended Complaint.

      IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  CHIEF UNITED STATES DISTRICT JUDGE
